.. ,.Ao~245I3 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page I of 1

                                                                                                                        SEP Oe 2019
                                          UNITED STATES DISTRICT CO                                          T
                                                    SOUTHERN DISTRICT OF CALIFORNIA                           CLERK. U S. Dl31HICT COURT
                                                                                                          SOUTH~RN OiSTRICl QF CALIFC1RN,A
                                                                                                          sY                        aJ, ,w u·"" . 0

                         United States of America                                  JUDGMENT I               A CRIMINALtiSE------·········
                                           V.                                      (For Offenses Committed On or After November I, 1987)


                          Francisco Rubio-Servin                                   Case Number: 3:19-mj-23670

                                                                                   Kenneth J Troiano
                                                                                   Defendant's Attorney


  REGISTRATION NO. 88845298
  THE DEFENDANT:
   l:zl pleaded guilty to count(s) 1 of Complaint
                                                ----'------------------------
   •    was found guilty to count(s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
  Title & Section                        Nature of Offense                                                          Count Number(s)
  8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                1
   D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:
                       •          (1(1


                      j~ TIME SERVED                                           •
                                                               _ _ _ _ _ _ _ _ _ _ days

   IZI Assessment: $10 REMITTED l:zl Fine: WAIVED
  l:zl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
   •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Friday, September 6, 2019
                                                                               Date of Imposition of Sentence



                                                                               HONORABLE MITCHELL D. DEMBIN
                                                                               UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                         3: 19-mj-23670
